          Case 1:15-cr-00008-JGK Document 155 Filed 06/23/20 Page 1 of 1




                         FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                           75 MAIDEN LANE
THOMAS H. NOOTER*                                                             SUITE 503
LEE A. GINSBERG                                                          NEW YORK, N.Y. 10038
    ______                                                                      ______

NADJIA LIMANI                                                              (212) 608-0808
OF COUNSEL                                                            TELECOPIER (212) 962-9696

CHARLENE RAMOS
OFFICE MANAGER


                                        June 22, 2020

                                            Application granted.
BY ECF                                      SO ORDERED.
Hon. John G. Koeltl                                                      /s/ John G. Koeltl
United States District Judge                New York, NY                   John G. Koeltl
500 Pearl Street                            June 23, 2020                        U.S.D.J.
New York, NY 10007

                                 Re: United States v. Aybar
                                      15 CR 8 (JGK)

Dear Judge Koeltl:

        With the consent of the government by AUSA Nicholas Chiuchiolo and Pre-trial Services
Officer Alvarado (Miami) we write to request permission for Mr. Aybar to return to work as a
security guard (keeping patrons socially distant) on Friday, Saturday and Sunday of each week.
Mr. Aybar will report the details of his work assignment to Mr. Alvarado.



                                                     Respectfully submitted,

                                                     /S/ Louis M. Freeman
                                                     Louis M. Freeman
